Carley, Chief Judge,
concurring specially.
I concur fully in the judgment and in all divisions except Division 4. With regard to Division 4, if the out-of-court statement had been *507ruled inadmissible for purposes of impeachment as posited by the majority, the majority’s holding in Division 4 would not be correct. However, my review of the record indicates that the trial court did not rule the statement inadmissible for purposes of impeachment. Therefore, there was no error.
Decided May 3, 1990.
R. H. Alexander III, Leigh B. Finlayson, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Patsy Y. Porter, Richard E. Hicks, Assistant District Attorneys, for appellee.